DETAILED ACTION
Response to Amendment
	This action is in response to the applicant’s amendment received 01/05/2022. The application is not in condition for allowance for the reasons set forth below. Claims 1-23 are pending.
Response to Arguments
There are no arguments to address in the response received 01/05/2022.
Terminal Disclaimer
The terminal disclaimer filed 01/05/2022 does not comply with 37 CFR 1.321 because: The person who signed the terminal disclaimer is not the applicant, patentee, an attorney of record, or agent of record. 37 CFR 1.321(a) and (b).
Applicant is required to file a power of attorney that gives power to the attorney who is signing the terminal disclaimer along with another copy of the terminal disclaimer or file a terminal disclaimer that is signed by the applicant. No new fee is required.
Claim Objections
Claims 5, 7, 8, 14, and 23 are objected to because of the following informalities: typographical errors. 
Line 2 of claim 5 should read “
Lines 2-5 of claim 7 should read “with 
Line 2 of claim 8 should read “of 
claim 14 should read “defining gaps receptive to the 
Line 16 of claim 23 should read “comprising [[the]] an active assembly.”
Line 18 of claim 23 should read “moving each of the in each active assembly axially in a direction”
Line 23 of claim 23 should read “from the implants.”
Line 25 of claim 23 should read “the delivery device.”
Line 30 of claim 23 should read “from the implants.”
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3, 4, 9-11, 13, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,936,955. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the patent claims. Specifically, the patent claims also recite a frame (claims 1, 16, 18), a carrier for a plurality of needle and fastener assemblies (claims 1, 16, 18), multiple chambers (claims 1, 16, 18), a hollow needle (claims 1, 16, 18), a proximal implant (claims 1, 16, 18), a distal implant (claims 1, 16, 18), control members (claims 1, 16, 18), a drive mechanism for operating the control members (claims 1, 16, 18) comprising a battery powered motor (claim 11), a detent to secure the carrier to align a chamber in the active position (claim 9), and a method of delivering and deploying the plurality of tissue fasteners to fasten at least two tissue layers together (claim 17).
Allowable Subject Matter
Claims 2, 5-8, 12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 18, 2022